OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court oh June 21, 1939. In this proceeding to discipline him for professional misconduct, the respondent was charged, inter alia, with neglecting á legal matter entrusted to him; misrepresenting that an action had been commenced and was pending in court; failing to file a retainer statement; failing to communicate with petitioner for a period of approximately two months; and failing to file an attorney registration statement.
The Referee found that the foregoing charges were sustained. The petitioner has moved to confirm the report of the Referee.
After reviewing all of the evidence, we are in full agree*287ment with the Referee’s report and the petitioner’s motion to confirm the Referee’s report is granted. The respondent is guilty of the afore-mentioned charges of misconduct.
In determining an appropriate measure of discipline to be imposed, we are mindful of the fact that the respondent was previously privately censured pursuant to an order of this court dated September 17, 1979. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing September 1, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Lazer and ManGANO, JJ., concur.